department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil nos dollar_figure dollar_figure dollar_figure legend b individual c individual d individual e individual f business h business p dollar amount q dollar amount r dollar amount s dollar amount dollar amount w state x date y state z state dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below issues are you formed to obtain grants primarily benefitting b through f yes for the reasons given below will your activities serve substantial non-exempt purposes contrary to sec_501 of the code yes for the reasons stated below are private interests being served prohibiting you from qualification under sec_501 of the code yes for the reasons stated below do you fail to meet the operational and organizational_test yes for the reasons stated below facts b the owner and one of the operators of f was approached by h about opportunities to pursue grants h is a professional grant writing company based in w f a for profit is described as a small family business based around home made cuisine for over three years f has served homemade food to the public in the state of z f is open seven days a week ranging in time from 30am to 00pm f’s web site lists all dishes served at the restaurant with prices as well as information on catering f’s customers typically consist of local workers and businesses in the surrounding community f also accepts old stereo audio or film equipment and supplies f is managed operated by b and her family c and d an employee of h informed b that h would provide specialized services focused primarily on but not limited to the grant writing process in obtaining funding for f as a result b wired h t dollars in return for setting up a business plan and re-making f’s web site b was also told that she could get s dollars in funding for f the business plan provided to you includes a summary of f business objectives of f a general industry analysis and business strategies which includes marketing among the marketing strategy it states we market through billboards supporting local events like ymca swim meets and police fund raisers as well as commercials over the course of the next two months b called h numerous times to inquire about the status of f’s funds b then received a call from an employee of h requesting r dollars to cover the cost of additional paper work as a result b wired r dollars to h and signed a contract for supplemental document services which includes the preparation of documents for a grant application soon after an employee of h contacted b to help b set up a foundation to help local small businesses like company f the details and benefits of creating a foundation were explained to b h requested q dollars to establish this foundation b explained they did not have the money so an agreement was established to pay p dollars now and send h the rest of the money at a later date b signed a contract with h to prepare and supply the necessary paper work to establish a foundation and to help secure grants h explained they would take a percentage of the grant for their work after the money had been received but an exact figure or percentage was never established the contract stated h would perform the following a d n o o r e e e e e e e e file articles of incorporation in the state y actas your resident agent for one year provide bylaws provide sample minutes provide corporate seal file a corporate employer_identification_number ein file the form_1023 provide a non-profit cd provide consulting and guidance another employee of h submitted documents to b enabling your creation soon after form_1023 was filed requesting exemption under the guidance of h you were incorporated in state y on x two months after submitting your application_for exemption your articles of incorporation state you are a nonprofit public benefit entity and are not organized for the private gain of any person you have stated h instigated your creation creating every part including your name however h is serving only as an investor’ to you your articles of incorporation list h as your registered agent and e an individual affiliated with h as your incorporator b is listed as your initial director and trustee although you were incorporated in y you will conduct your activities primarily in z b president and treasurer c secretary and d director are listed as your governing members and are of the same family your past and present activities have been exhibited through f a small family business owned by b that serves homemade cuisines you indicated the ability for people to pay for their daily meals has been significantly reduced you wish to expand the availability to serve homemade meals prepared by f to those without the economic ability to pay you want to provide meals through a number of sources one method would be through the use of vouchers families would be able to exchange meal vouchers at_f on any business_day to receive their free meals the voucher would aid f in specifically targeting those in need you will minimize abuse by requiring a bi-monthly registration vouchers would be given to those without the economic ability to obtain f’s meals but you did not detail the criteria for who would qualify to receive vouchers when asked for clarification on your voucher program your response was at no point in our responses did we state or propose the idea of redeemable food vouchers you will provide food and refreshments to local organizations such as police fire departments and schools the same way it has been done in the past by f due to the receipt of grants you will be able to provide these meals in greater frequency through f certain days of the week monday wednesday and saturday will be set_aside for targeted groups to receive free meals there would be a regular schedule for delivery to these groups and the meals provided to local organizations would then be distributed to their residents you will hire local residents to help with food production and distributions you indicated that through your hiring plan you will be bettering the community subsequently you stated that f after receiving a grant from h would be the entity hiring the additional employees annual events such as local school gatherings meetings or sporting events would be supplied refreshments and meals while also acting as an exhibit letting the local townspeople know of the services provided by f through you families would then be able to apply for meal vouchers directly at the events you will conduct your activities at the same location as f documents submitted with your application outline plans for funds that will be received for f including implementing capital improvements to the location where f operates buying new equipment inventory and supplies you also submitted detailed budgets for the operations of f for advertising labor rent utilities legal and accounting supplies insurance and general out of the s dollars you projected on your budgets you have listed only fundraising expenses making up only of your total revenue no other expenses are given to validate your statement that you will focus on charitable funding to support small businesses you have indicated two separate grants have been promised both in the amount of s dollars a request for supplemental documents submitted to h is an application_for a grant under which you have outlined the purpose of your business and mission statement - describing the operations of f b as client and f in name are both listed on this document after submitting your application_for exemption b received a call from an unidentified representative of h indicating funding for both you and company f were ready no documentation was provided demonstrating the availability of these funds or that any funds had been received or secured_by h law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the income_tax regulations provides an organization is not organized and operated exclusively for one or more exempt purposes unless it serves public rather than private interests thus to meet the requirement it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar’s owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization’s and the bar’s activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in 82_tc_18 the court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization had failed to respond completely and candidly to irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant in a determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision church by mail inc v commissioner t c memo aff'd 765_f2d_1387 cir church by mail sent out sermons in numerous mailings which required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization’s business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for- profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church moreover the ministers’ dual control of both the church and the for-profit company enables them to profit from the affiliation of the two entities through increased compensation in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related nonprofit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes in kj's fund raisers inc v commissioner 74_tcm_669 the court held that a nonprofit organization which sold lottery tickets on the premises of a for-profit business had a substantial non-exempt purpose to enhance the profits of the for-profit business the owners of the for-profit business formed the nonprofit organization purportedly to raise funds for distribution to charitable causes the nonprofit's lottery tickets were sold during the regular business hours by the owners and employees of the for-profit business the owners of the for-profit initially controlled the board and later indicated that it would vest control in unrelated parties the nonprofit opined that the organization would fold without the original founders of the organization as officers in finding that the nonprofit had a substantial nonexempt purpose the court reasoned that the owners of the for-profit were in a position to control the nonprofit additionally the court found that the publicity received by the for-profit was a significant benefit application of law you are not described in sec_501 of the code as you are not organized and operated for exclusively charitable educational or religious purposes specifically your articles do not contain a valid purpose or dissolution clause and your operations serve private interests you do not meet sec_1_501_c_3_-1 of the regulations as you are not organized and operated exclusively for one more exempt purposes the purpose clause contained in your organizing document is too broad and does not limit your purpose or activities to those that are exclusive under c further your organizing document does not contain a dissolution clause for these two reasons you fail the organizational_test your income will inure to insiders and your operations will result in impermissible private benefit moreover you have not shown that you are formed exclusively for an exempt_purpose under sec_501 of the code the facts show your intent to obtain grants and use those funds to supplement the income and operations of f a for profit restaurant for these reasons you do not satisfy the operational requirements of the code you do not meet the provisions of sec_1_501_c_3_-1 of the regulations as your funding will be used to further the personal interests of b and her family as you have stated funding that is secured will be used to pay for food prepared by f either through a meal voucher program or for food purchased that will be distributed in other manners any earnings derived by f through this activity will directly inure to insiders a business plan submitted to obtain grant funding included a segment on marketing wherein it is described how through events such as serving meals at police fund raisers or providing food to local community organizations the public would be further exposed to f you have described these as activities you will conduct by using your operations to increase marketing thereby increasing exposure and business for f you are providing a direct benefit to your insiders the owners of f you also do not meet the provisions of sec_1 c - d ii as you are set up to benefit one family and inurement is present you are also serving substantially private interests as seen in the better business bureau ruling the presence of any non exempt_purpose if substantial in nature will preclude exemption in using public funding to subsidize the operations of a for profit business you are serving non exempt purposes you have also indicated h determined your yearly operating budgets including the division of revenue and expenses and the delineation of grant funding split between you and f h has controlled every aspect of the application process only one grant has been applied for and that was for f the only application that was submitted was done at least two months prior to your creation with budgets for f this demonstrates that you have not been formed independently for c purposes but merely as part of a process to assist in obtaining grants for f similar to the organization in kjs fund raisers the same individual b will have control_over you and will also be simultaneously managing f you are structured to allow the flow of funds from you to f the decision to use f as an integral part of your operations coupled with your limited board demonstrates a lack of public oversight and or control any public benefit here is limited and incidental to private interests being served similar to the organization in church by mail dual control exists between you and f and enables those owners of f your founders to benefit from this relationship through your activities f will directly benefit through increased exposure as well as subsidized food sales through either grant funds or donations further the owner of f b as well as her family will directly benefit through any increased food sales like the organization in international postgraduate medical foundation f benefits substantially from your operations in the form of the receipt of public funding to expand and supplement its business purposes because you are formed to further private interests through your operations you do not qualify for exemption under sec_501 you are similar to the organization described in p l l scholarship fund the information submitted shows you and f are essentially one in the same as the history of your formation shows without f you never would have been created your activities will be directly linked to the operations of f f will create the meals you intend on giving away also as indicated any funding you are to receive is tied directly to your approval funds cannot be independently obtained either for you or f without your existence you will be managed and run by the same individuals b c d you will use the same facility your functions and management are interrelated so as to be functionally inseparable for this reason you are established to benefit private interests the owners of f and are not operated exclusively for exempt purposes as an applicant for exempt status you must provide sufficient information to allow for an informed decision national association of american churches you must respond to questions completely and candidly when asked about food vouchers given to individuals to be redeemed at company f you stated that at no point in our responses did we state or propose the idea of redeemable food vouchers in fact your narrative description and financial statement shows the meals would be offered through a number of sources they would be donated to local individuals through the use of vouchers families would be able to exchange their meal vouchers on any business_day at_f to receive their free meals and families would then be able to apply for free meal vouchers directly at the event you stated that to help accomplish these goals you will need to hire local residents to help you in food production and distribution in this way through the simple actions of this charity you would better your town and its residents through employment and charity however when asked specifically who will be hiring employees you stated f after receiving a grant from h would be hiring the employees these two contradictions are clear examples of the inability to distinguish between you and f without clear and candid information exemption cannot be given applicant's position you have indicated that you and f are two separate entities and any funding received for f will be used by and for f any funding you receive will be used for charitable purposes to support small businesses response to applicant position whether funding is received jointly or separately your operations are established to provide support and growth to f no expense projections or activities have been described that include details on helping small businesses all information given points towards a purpose of increasing the business of f updating f’s facility and equipment and doing so through funds obtained with the assistance of h through you through your contact with h you have been led to formation not for charitable purposes but to obtain grants that will be used for non-charitable purposes without the existence and operation of f you would not have been formed and your activities will be reliant upon f’s continued existence you have indistinguishable comingled operations with a for profit entity owned by your insiders and for this reason do not qualify conclusion you were formed to secure funding for f a for profit entity owned by b both b and f will benefit directly from your operations as well as h b and f through increased food sales and distribution h through direct fees and portions of grants received you have not sufficiently detailed your food distribution and small_business assistance programs and are inherently inseparable from the activities of f you fail the operational_test as you cannot establish operations are charitable and will not benefit insiders directly or indirectly in a more than substantial manner additionally you fail the organizational_test as the language in your organizing document is insufficient for c qualification accordingly you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication
